UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
STEVEN NACHSHEN,

                                  Plaintiff(s),

          against
                                                          CIVIL ACTION NO.: 18 Civ. 10996 (PAE) (SLC)
JEM REAL ESTATE CO., LLC et al.,
                                                                           ORDER
                                  Defendants.

SARAH L. CAVE, United States Magistrate Judge.

          The Court is in receipt of Defendants’ Motion to Stay pending the New York City

Landmarks Preservation Commission and the New York City Department of Buildings approval or

denial of the proposed remediations to the exterior of Defendant Caliente Cab Co.’s storefront.

(ECF No. 26).        As Defendants’ business is in a historic district and any storefront alterations

require approval, all discovery deadlines are ADJOURNED SINE DIE pending such approval or

denial.

          The parties shall submit brief joint status letters to the court every 30 days, beginning on

March 17, 2020, until both the New York City Landmarks Preservation Commission and the New

York City Department of Buildings have responded to the proposed alterations. At that time, the

Court will set a schedule for the remainder of expert discovery.


Dated:              New York, New York
                    February 18, 2020

                                                        SO ORDERED

                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge
